Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 3, drawn to “modifying the second portion of the document based on a velocity of a print medium and an angle of a fluid nozzle trajectory.”.
II, claim(s) 4 and 9, drawn to “analyzing a location of the printed first partion via an in-line scanner or an in-line sensor of the printer and adjusting a timing of printing the second portion of the document based on the location of the printed first partion.” (from claim 4).
Group III, claim(s) 5, drawn to “maintaining registration of a medium for printing the second portion of the document, wherein maintaining the registration of the print medium comprises: maintaining a grip on a print medium after printing the first portion; detecting an edge of a print medium via a sensor of the printhead accessory after printing the first portion of the document, registering to the detected edge, and printing the second portion of the document; or both maintaining the grip and detecting the edge and registering to the detected edge.”.
Group IV, claim(s) 6 and 12, drawn to “providing intermediate paper transport unit GPTU) functionality via the printhead accessory during printing.” (from claim 6).
Group V, claim(s) 10, drawn to “wherein the processor is lo generate metadata comprising information to be printed by the printhead accessory, wherein the information is additional to the document.”.
Group VI, claim(s) 11, drawn to “wherein the printhead accessory comprises a scanning head assembly or a stationary head assembly”.
Group VII, claim(s) 14, drawn to “wherein the printhead accessory comprises a specialized print agent comprising a spot color, a specialized marking agent, or both”.
Group VIII, claim(s) 15, drawn to “wherein the first portion of the document comprises a text or diagram and the second portion of the document comprises a color logo, a security pattern, or both”.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I through VIII lack unity of invention because even though the inventions of these groups require the technical feature of claims 1 and 7, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Van Veen et al. (US 2005/0276650 A1).  Van Veen reads on all the limitations of claims 1 and 7.
Groups I through VIII lack unity of invention because the groups do not share the same or corresponding technical feature.

Note that claims 1-2, 7-8, and 13 will be examined along with one of Inventions I through VIII.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

February 19, 2022